DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A (scan driver of Fig. 3) in the reply filed on 3/29/2021 is acknowledged.  Currently claims 1-21 are pending, but claim 21 is withdrawn from consideration as directed to non-elected subject matter and claims 1-20 are examined as follows.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-14, 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 9-12, 14-17, 19 and 20 of copending Application No. 16/903,307 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims are more specific and therefore encompass the instant claims. In specific, copending application ‘307 claims 1+2 are more specific and encompass all of instant claim 1, the only difference being that application ‘307 is more specific by claiming a third transistor (which maps to T3 in ‘307 Fig. 4) which doesn’t map to any element claimed in the instant application.  The instant claim 1 transistors, lines and nodes are also recited in copending ‘307 claims 1+2 but with different names.  For reference, please see instant Fig. 3 and copending ‘307 Fig. 4.  The claim elements map as described below (all elements were described for claim 1 and only differently named elements were described for the dependent claims).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant
co-pending ‘307
Claim
Element
Claim
Element
1
first transistor (T1) 
1
first transistor (T1) 

first scan clock line (SCCK5) 

first scan clock line (SCCK5) 

first scan line (SCn)  

first scan line (SCn)  

second transistor (T2a,T2b) 

second transistor (T2a,T2b) 

first scan carry line (CR(n-3)) 

first scan carry line (CR(n-3)) 

third transistor (T3a,T3b) 

fourth transistor (T4) 

first control line (CS1) 

first control line (CS1) 

first sensing carry line (CR (n-2)) 

first sensing carry line (CR (n+1)) 

fourth transistor (T4) 

a fifth transistor (T5) 

second control line (CS2) 

second control line (CS2) 

first node (N1) 

first node (N1) 

first capacitor (C1) 

first capacitor (C1) 

fifth transistor (T5) 

sixth transistor (T6) 

third control line (CS3) 

third control line (CS3) 

sixth transistor (T6) 
2
seventh transistor (T7) 
2
seventh transistor (T7)
4
eight transistor (T8)

eight transistor (T8)

ninth transistor (T9)
3
ninth transistor (T9a, T9b)
5
tenth transistor (T10a, T10b)
4
tenth transistor (T10a, T10b)
6
eleventh transistor (T11a, T11b)

eleventh transistor (T11a, T11b)

twelfth transistor (T12a, T12b)
5
twelfth transistor (T12)
7
thirteenth transistor (T13)

thirteenth transistor (T13)

fourteenth transistor (T14)

fourteenth transistor (T14)

fifteenth transistor (T15)

fifteenth transistor (T15)

sixteenth transistor (T16)

sixteenth transistor (T16)

seventeenth transistor (T17)

seventeenth transistor (T17)

eighteenth transistor (T18)
6
eighteenth transistor (T18a, 18b)
9
twentieth transistor (T20a, 20b)

nineteenth transistor (T19)

twenty-first transistor (T21)

twentieth transistor (T20)

twenty-second transistor (T22)
7
twenty-first transistor (T21)
10
twenty-third transistor (T23)

twenty-second transistor (T22)

twenty-fourth transistor (T24)
8
twenty-third transistor (T23)
11
twenty-fifth transistor (T25)

twenty-fourth transistor (T24)

twenty-sixth transistor (T26)
9

twenty-fifth transistor (T25)
12
twenty-seventh transistor (T27)

twenty-sixth transistor (T26)

twenty-eight transistor (T28)
11

twenty-eight transistor (T28)
14

thirtieth transistor (T30)

twenty-ninth transistor (T29)

thirty-first transistor (T31)

thirtieth transistor (T30)

thirty-second transistor (T32)
12
thirty-first transistor (T31)
15
thirty-third transistor (T33)

thirty-second transistor (T32)

thirty-fourth transistor (T34)
13
thirty-third transistor (T33)
16
thirty-fifth transistor (T35)

thirty-fourth transistor (T34)

thirty-sixth transistor (T36)

thirty-fifth transistor (T35)

thirty-seventh transistor (T37)

thirty-sixth transistor (T36)

thirty-eight transistor (T38)
14

thirty-seventh transistor (T37)
17
thirty-ninth transistor (T39)

thirty-eight transistor (T38)

fortieth transistor (T40)

thirty-ninth transistor (T39)

forty-first transistor (T41)

fortieth transistor (T40)

forty second transistor (T42)

forty-first transistor (T41)

forty-third transistor (T43)

forty second transistor (T42)

forty-fourth transistor (T44)
16
forty-sixth transistor (T46)
19
forty-ninth transistor (T49)

forty seventh transistor (T47)

fiftieth transistor (T50)
17
forty-eight transistor (T48)
20
fifty-first transistor (T51)

forty-ninth transistor (T49)

fifty-second transistor (T52)
18
fiftieth transistor (T50)
21
fifty-third transistor (T53)

fifty-first transistor (T51)

fifty-fourth transistor (T54)
19
fifty-second transistor (T52)
22
fifty-fifth transistor (T55)

fifty-third transistor (T53)

fifty-sixth transistor (T56)


Claim Interpretation
Claims 1-2, 4-9 and 11-19 use the terms “Q node” and “QB node”. A Q node is conventional in the art of shift registers as referring to an output node, the QB node is the complement of the Q node.  This was the interpretation given for the purpose of examination.

Allowable Subject Matter
Claims 1-9, 11-14, 16-19 would be allowable if a timely terminal disclaimer is filed. Claims 10, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art fails to disclose “A scan driver for a display device comprising: a plurality of scan stage groups, each of the scan stage groups including a first scan stage and a second scan stage, wherein the first scan stage includes: a first transistor including a gate electrode coupled to a first Q node, one electrode coupled to a first scan clock line, and another electrode coupled to a first scan line; a second transistor including a gate electrode and one electrode, which are coupled to a first scan carry line, and another electrode coupled to the first Q node; a third transistor including a gate electrode coupled to a first control line and one electrode coupled to a first sensing carry line; a fourth transistor including a gate electrode coupled to the other electrode of the third transistor, one electrode coupled to a second control line, and another electrode coupled to a first node; a first capacitor including one electrode coupled to the one electrode of the fourth transistor and another electrode coupled to the gate electrode of the fourth transistor; a fifth transistor including a gate electrode coupled to a third control line, one electrode coupled to the first node, and another electrode coupled to the first Q node; and a sixth transistor including a gate electrode coupled to the first Q node, one electrode coupled to the second control line, and another electrode coupled to the first node.” The dependent claims 2-20 are indicated as allowable for at least the same reason.
The closest prior art also discloses a gate driving circuit with carry lines, multiple transistors and capacitors, but none of the prior art disclose ALL limitations of claim 1.
Kim et al. in US 9,685,948 discloses multiple scan stages (Fig. 2) with a first transistor as claimed (Fig. 3: TR1) but all other elements are different from the limitations of claim 1.
In et al. in US 2016/0217728 discloses multiple scan stages (Fig. 4), including output to a sensing line and carry lines with a first transistor as claimed (Fig. 11: TR13B), and similar fourth transistor (Fig. 11: TR6) but the Q node and other elements are different from the limitations of claim 1.
Lastly, Kim et al. in US 9,071,230 discloses a first scan stage with a first transistor as claimed (Fig. 2: T1) but all other elements are different from the limitations of claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621